PER CURIAM.
The transcript of the final hearing in this workers’ compensation proceeding is incomplete because of mechanical problems with the recording equipment. The Judge of Compensation Claims has certified that the parties are unable to develop a statement of the evidence. Accordingly, the final order is vacated and the cause is remanded for a hearing de novo. See, Calvin’s Heavy Equipment, Inc. v. Kirkland, 699 So.2d 319 (Fla. 1st DCA 1997); Arnold Lumber Co. v. Harris, 469 So.2d 786 (Fla. 1st DCA 1984).
MINER, KAHN and WEBSTER, JJ., concur.